ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
SLSCO, Ltd.                                  ) ASBCA Nos. 63070, 63071, 63072
                                             )            63073, 63074
                                             )
Under Contract No. W9126G-19-D-0021          )
              T.O. W50UW8-20-F-0010          )

APPEARANCES FOR THE APPELLANT:                  David R. Hazelton, Esq.
                                                Dean W. Baxtresser, Esq.
                                                Walter A. Perry, Esq.
                                                 Latham & Watkins LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Joseph C. Mobbley, Esq.
                                                Joseph E. Merrion, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Phoenix

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: July 27, 2022



                                           HEIDI L. OSTERHOUT
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63070, 63071, 63072, 63073,
63074, Appeals of SLSCO, Ltd., rendered in conformance with the Board’s Charter.

       Dated: July 27, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2